NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 5 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10089

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00144-KJD-PAL-1
 v.

DON EUGENE WHITE,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                             Submitted June 4, 2020**
                               Pasadena, California

Before: CALLAHAN and NGUYEN, Circuit Judges, and KANE,*** District
Judge.

      Don Eugene White appeals his conviction for being a felon in possession of

a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) on the bases that the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Yvette Kane, United States District Judge for the
Middle District of Pennsylvania, sitting by designation.
district court failed to instruct the jury that the Government must prove beyond a

reasonable doubt that he knew of his felon status at the time of the firearm

possession, as required by Rehaif v. United States, 139 S. Ct. 2191 (2019), and that

the indictment failed to allege that he had this knowledge. White also appeals his

sentence on the basis that it is substantively unreasonable. We have jurisdiction

under 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm White’s conviction

and sentence.

      1.     Because White did not request a knowledge instruction, we review the

district court’s failure to give one for plain error. See United States v. Benamor,

937 F.3d 1182, 1188 (9th Cir. 2019). Accordingly, White must establish “(1) an

error that (2) was clear or obvious and not subject to reasonable dispute that (3)

affected [his] substantial rights by affecting the outcome of the proceedings and (4)

seriously affected the fairness, integrity, or public reputation of judicial

proceedings.” United States v. Liew, 856 F.3d 585, 596 (9th Cir. 2017) (citing

United States v. Walls, 784 F.3d 543, 546 (9th Cir. 2015)). Under Rehaif, the

district court clearly erred. See Benamor, 937 F.3d at 1188.

      However, White cannot show that this deficiency affected his substantial

rights. In addition to stipulating at trial that he had been convicted of a crime

punishable by a term of imprisonment in excess of one year prior to the date of the

alleged firearm possession, White had at least four previous convictions for which


                                           2                                    19-10089
he received sentences in excess of one year, and he served a period of incarceration

of over five years in connection with those convictions. Therefore, there is no

reasonable probability that White was unaware that he was a felon at the time he

possessed the firearm and that, but for the district court’s error, the outcome of the

proceeding would have been different. See Benamor, 937 F.3d at 1189 (citing

Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016)). Accordingly,

White is not entitled to relief on this basis.

      2.     Similarly, White challenges the indictment’s failure to allege that he

knew he was a felon. We review this claim for plain error. See United States v.

Rodriguez, 360 F.3d 949, 958 (9th Cir. 2004) (first citing United States v. Leos-

Maldonado, 302 F.3d 1061, 1064 (9th Cir. 2002); and then citing United States v.

Velasco-Medina, 305 F.3d 839, 846 (9th Cir. 2002)). For the same reasons that the

district court’s failure to instruct the jury in accordance with Rehaif did not

constitute plain error, the indictment’s deficiency did not constitute plain error:

White cannot show that the deficiency affected his substantial rights. Thus, we

affirm White’s conviction.

      3.     Finally, White challenges the substantive reasonableness of his

sentence, primarily asserting that the district court failed to consider the 18 U.S.C.

§ 3553(a) factors properly and that the district court’s sentence punished him for

exercising his Sixth Amendment right to trial and caused an unwarranted disparity


                                            3                                     19-10089
when compared to the typical sentences of similarly situated defendants. We

review this claim for abuse of discretion. See United States v. Carty, 520 F.3d 984,

993 (9th Cir. 2008) (en banc) (citing Gall v. United States, 128 S. Ct. 586, 596-97

(2007)). Upon review of the record, we conclude that: (1) the record does not

reflect White’s contention that his sentence punished him for exercising his Sixth

Amendment right to trial and (2) “the record as a whole reflects rational and

meaningful consideration of the factors enumerated in 18 U.S.C. § 3553(a).”

United States v. Ressam, 679 F.3d 1069, 1089 (9th Cir. 2012) (en banc) (quoting

United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009) (en banc)). Accordingly,

we affirm White’s sentence.

      AFFIRMED.




                                         4                                      19-10089